DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 16/603,625 filed on 10/8/2019.
Claims 1-8, 11, 12, 14, 15, 19, 22-25, 28, 31 and 32 have been examined and are pending in this application. As per the Preliminary Amendment filed on 10/8/2019, claims 9, 10, 13, 16-18, 20, 21, 26, 27, 29 and 30 were canceled. Claims 1-8, 11, 12, 14, 15, 19, 22-25, 28, 31 and 32 are pending in this application.
The examiner notes the IDS filed on 10/8/2019 has been considered.


Claim Objections
Claims 1, 3, 12, 14 and 24 are objected to because of the following informalities:  
Regarding Claim 1; claim recites in the preamble “A of using a head-mounted display…”. The examiner suggest for better clarity to further amend the preamble to “A method of using a head-mounted display (HMD) ….”  to refer to the acronym in the body of the claim. Appropriated correction is required. 

Regarding claims 1, 3, 12, 14 and 24; claims recite limitation that show possession “user’s head”.  The examiner suggests for better clarity to further amend those limitations to remove the possession such as “head of the user”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 11, 12, 14, 15, 19, 22-25, 28, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scavezze et al. (US 2014/0125574 A1) in view of Geiss et al. (US 2015/0084864 A) and Gordon et al. (US 2017/0318019 A1).

Regarding Claim 1;
Scavezze discloses a method of using a head-mounted display to enable the display of confidential data (Abstract - Embodiments are disclosed that relate to authenticating a user of a display device... If the identified movements indicate that the user selected the augmented reality features in the predefined order, then the user is authenticated, and if the identified movements indicate that the user did not select the augmented reality features in the predefined order, then the user is not authenticated and [0032]), the method comprising: 
authenticating a user by (Abstract and [0032]): 
placing the HMD on the user's head (FIG. 1 and FIG. 3 and [0025] - A display device according to the present disclosure may take any suitable form, including but not limited to HMD devices such as the head-mounted display device 104 of FIG. 1. FIG. 3 shows an example embodiment of a display system 300, and FIG. 4 shows a block diagram of the display system 300); 
moving the HMD by moving the user's head to facilitate the user looking at a series of N objects in a predefined order ([0015] and [0029] – Display system 300 further may include one or more motion sensors 318 to detect movements of a user's head when the user is wearing display system 300 and [0032]-[0033] and [0035] -  At 510, method 500 includes comparing the identified movements to authentication information linking user authentication to a predefined order of the augmented reality features); and
 providing access to the confidential data in response to the user looking at the predefined series of N objects in the predefined order..., wherein N is greater than zero (FIG. 1 and [0015] -  If user 106 selects the augmented features in the predefined order, the user may be authenticated, thereby allowing the user to access restricted resources and [0018]-[0019] - In the example depicted in FIG. 1, user 106 first selects virtual bowl 116, then virtual moon 118, and then the head 122 of dog 120 and [0029] and [0032]-[0033] - The authentication session may be initiated via any suitable input, such the user powering on the display device, requesting permission to start a program or application, requesting permission to view a web site, etc. and [0035]) and wherein at least one of the N objects is a ... object  ([0032]-[0033] - specific 3D real or virtual object and [0035]).
Scavezze fails to explicitly disclose providing access to the confidential data in response to the user looking at [a] series of N objects ...within a predefined time frame, wherein at least one of the N objects is a physical object.
	However, in an analogous art, Geiss teaches [authenticating the user by:] providing access to the confidential data in response to the user looking at [a] series of N objects ...within a predefined time frame (Geiss, [0018] and [0053]-[0055] - If the responsiveness metric is greater than the predetermined period of time or threshold, the HMD may remain in a locked and an authentication of the user may fail. At block 310, if the responsiveness metric is less than the predetermined period of time or threshold, method 300 includes authenticate the user).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Geiss to the user authentication on display device of Scavezze to include authenticating the user by:] providing access to the confidential data in response to the user looking at [a] series of N objects ...within a predefined time frame.
One would have been motivated to combine the teachings of Geiss to Scavezze to do so as it provides “the use of” a responsive metric to indicate familiarity with the content to the user “in order” to “for the user” to be authenticated (Geiss, [0019] and [0053]).
However, in an analogous art, Gordon teaches ...wherein at least one of the N objects is a physical object (Gordon, [0032]-[0033] - specific 3D real or virtual object and [0035]).

One would have been motivated to combine the teachings of Gordon to Scavezze and Geiss to do so as it provides “the use of” a mixed reality scene for authenticating a user to provide fast and easy authentication (Gordon, [0002] and [0004] and [0030])

Regarding Claim 2;
Scavezze in view of Geiss and Gordon discloses the method to Claim 1.
	Scavezze further discloses wherein N is greater than or equal to three ([0019] - In the example depicted in FIG. 1, user 106 first selects virtual bowl 116, then virtual moon 118, and then the head 122 of dog 120. To determine if the user has selected the correct augmented reality features in the predefined order, the movements of user (including eye and body movements), and potentially other information (e.g. voice commands, location, and/or orientation of the user) may be detected via sensors of the display device and compared to user authentication information that links user authentication to the specific order in which the augmented reality features are to be selected)
	Gordon additionally teaches wherein N is greater than or equal to three (Gordon, [0032] - The multiple gaze targets may then be identified from gaze tracking data captured by the gaze tracking camera. For example, the gaze targets can be identified by, for example, determining locations within the scene at which the user looked for more than the threshold length of time and [0033] - In that case, the sequence of gaze operations can be represented as (x1, y1, u1+m), (x2, y2, u2+m), (x3,y3, u3+m), . . . (xn, yn, un+m) and [0057]).
Regarding Claim 3;
Scavezze in view of Geiss and Gordon discloses the method to Claim 1.
Scavezze further discloses further comprising moving the HMD by moving the user's head to look at an object in the physical space ([0029] – Display system 300 further may include one or more motion sensors 318 to detect movements of a user's head when the user is wearing display system 300).
Gordon further teaches further ...look at an object in the physical space and displaying confidential data about that object in the HMD (Gordon, FIG. 7  - 712 (e.g., depicts confidential information of that object) and [0087]).

Regarding Claim 4;
Scavezze in view of Geiss and Gordon discloses the method to Claim 1.
Scavezze further discloses wherein each of the N objects is a ... object positioned within a single space (FIG. 1).
Gordon further teaches wherein each of the N objects is a physical object positioned within a single space (FIG. 1 – Scene 112 and [0052] – As noted above, the scene 112 may be a computer generated scene, a real-world scene, or a mixed reality scene. Upon receiving the prompt, the user 106 may perform the gaze-based password).

Regarding Claim 5;
Scavezze in view of Geiss and Gordon discloses the method to Claim 4.
	Scavezze further teaches wherein the N objects are selected such that each of the N objects is visible from any point within the physical space (FIG. 1).
(FIG. 1 – Scene 112 and [0052] – As noted above, the scene 112 may be a computer generated scene, a real-world scene, or a mixed reality scene. Upon receiving the prompt, the user 106 may perform the gaze-based password).

Regarding Claim 6;
Scavezze in view of Geiss and Gordon discloses the method to Claim 1.
Scavezze further discloses wherein the user can be positioned at any point in the physical space during the authentication steps (FIG. 1).
Gordon additionally teaches wherein the user can be positioned at any point in the physical space during the authentication steps (FIG. 1 – Scene 112 and [0052] – As noted above, the scene 112 may be a computer generated scene, a real-world scene, or a mixed reality scene. Upon receiving the prompt, the user 106 may perform the gaze-based password).

Regarding Claim 8;
Scavezze in view of Geiss and Gordon discloses the method to Claim 1.
Scavezze further discloses further comprising displaying a password space including a plurality of pre-selected virtual objects (FIG. 1 and [0015]and [0033]).
Gordon further teaches further comprising displaying a password space including a plurality of pre-selected virtual objects (Gordon, FIG. 1 and FIG. 2 and FIG. 7 and [0030]).



Regarding Claim 11;
Scavezze in view of Geiss and Gordon discloses the method to Claim 1.
Scavezze further discloses wherein at least one of the N objects is a virtual object selected from the pre-selected virtual objects. (FIG. 1 and [0015] and [0033]).
Gordon further teaches wherein at least one of the N objects is a virtual object selected from the pre-selected virtual objects and at least one of the N objects is a physical object that is positioned within a fixed physical space (Gordon, FIG. 1 and FIG. 2 and FIG. 7 and [0030]).

Regarding Claim 12;
Scavezze discloses a method of using a head-mounted display (HMD) to enable the display of confidential data (Abstract - Embodiments are disclosed that relate to authenticating a user of a display device... If the identified movements indicate that the user selected the augmented reality features in the predefined order, then the user is authenticated, and if the identified movements indicate that the user did not select the augmented reality features in the predefined order, then the user is not authenticated and [0032]), the method comprising: 
authenticating a user by (Abstract and [0032]):
initiating a login process ([0015] and [0032]); 
moving the HMD with the user's head to facilitate the user looking at a first object (FIG. 1 and [0015] and [0019] - In the example depicted in FIG. 1, user 106 first selects virtual bowl 116, then virtual moon 118, and then the head 122 of dog 120 and [0029] – Display system 300 further may include one or more motion sensors 318 to detect movements of a user's head when the user is wearing display system 300 and [0032]-[0033] and [0035]);
(FIG. 1 and [0015] and [0019] - In the example depicted in FIG. 1, user 106 first selects virtual bowl 116, then virtual moon 118, and then the head 122 of dog 120 and [0029] – Display system 300 further may include one or more motion sensors 318 to detect movements of a user's head when the user is wearing display system 300 and [0032]-[0033] and [0035]);;
 moving the HMD with the user's head to facilitate the user looking at an Nth object (FIG. 1 and [0015] and [0019] - In the example depicted in FIG. 1, user 106 first selects virtual bowl 116, then virtual moon 118, and then the head 122 of dog 120 and [0029] – Display system 300 further may include one or more motion sensors 318 to detect movements of a user's head when the user is wearing display system 300 and [0032]-[0033] and [0035]); and 
providing access to the confidential data in response to looking at the first object through the Nth object in a predefined order ... (FIG. 1 and [0015] -  If user 106 selects the augmented features in the predefined order, the user may be authenticated, thereby allowing the user to access restricted resources and [0018]-[0019] - In the example depicted in FIG. 1, user 106 first selects virtual bowl 116, then virtual moon 118, and then the head 122 of dog 120 and [0029] and [0032]-[0033] - The authentication session may be initiated via any suitable input, such the user powering on the display device, requesting permission to start a program or application, requesting permission to view a web site, etc. and [0035]), wherein at least one of the N objects is a .... object positioned within a physical space ([0032]-[0033] - specific 3D real or virtual object and [0035]).

However, in an analogous art, Geiss teaches [authenticating the user by:] starting a timer and providing access to the confidential data in response to looking ... prior to the passage of a predetermined amount of time as measured by the timer (Geiss, [0018] and [0053]-[0055] - If the responsiveness metric is greater than the predetermined period of time or threshold, the HMD may remain in a locked and an authentication of the user may fail. At block 310, if the responsiveness metric is less than the predetermined period of time or threshold, method 300 includes authenticate the user).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Geiss to the user authentication on display device of Scavezze to include [authenticating the user by:] starting a timer and providing access to the confidential data in response to looking ... prior to the passage of a predetermined amount of time as measured by the timer.
One would have been motivated to combine the teachings of Geiss to Scavezze to do so as it provides “the use of” a responsive metric to indicate familiarity with the content to the user “in order” to “for the user” to be authenticated (Geiss, [0019] and [0053]).
However, in an analogous art, Gordon teaches ...wherein at least one of the N objects is a physical object positioned within a physical space (Gordon, [0032]-[0033] - specific 3D real or virtual object and [0035]).

One would have been motivated to combine the teachings of Gordon to Scavezze and Geiss to do so as it provides “the use of” a mixed reality scene for authenticating a user to provide fast and easy authentication (Gordon, [0002] and [0004] and [0030]).

Regarding Claim 14;
Scavezze in view of Geiss and Gordon discloses the method to Claim 12
Scavezze further discloses further comprising moving the HMD by moving the user's head to look at an object in the physical space ([0029] – Display system 300 further may include one or more motion sensors 318 to detect movements of a user's head when the user is wearing display system 300).
Gordon further teaches further ...look at an object in the physical space and displaying confidential data about that object in the HMD (Gordon, FIG. 7  - 712 (e.g., depicts confidential information of that object) and [0087]).

Regarding Claim 15;
Scavezze in view of Geiss and Gordon discloses the method to Claim 12.
Scavezze further discloses wherein each of the N objects is a ... object positioned within a single space (FIG. 1).
(FIG. 1 – Scene 112 and [0052] – As noted above, the scene 112 may be a computer generated scene, a real-world scene, or a mixed reality scene. Upon receiving the prompt, the user 106 may perform the gaze-based password).

Regarding Claim 19;
Scavezze in view of Geiss and Gordon discloses the method to Claim 12.
Scavezze further discloses further comprising displaying a password space including a plurality of pre-selected virtual objects (FIG. 1 and [0015]and [0033]).
Gordon further teaches further comprising displaying a password space including a plurality of pre-selected virtual objects (Gordon, FIG. 1 and FIG. 2 and FIG. 7 and [0030]).

Regarding Claim 22;
Scavezze in view of Geiss and Gordon discloses the method to Claim 19.
Scavezze further discloses wherein at least one of the N objects is a virtual object selected from the pre-selected virtual objects. (FIG. 1 and [0015] and [0033]).
Gordon further teaches wherein at least one of the N objects is a virtual object selected from the pre-selected virtual objects and at least one of the N objects is the physical object that is positioned within the physical space (Gordon, FIG. 1 and FIG. 2 and FIG. 7 and [0030]).

Regarding Claim 23;
Scavezze in view of Geiss and Gordon discloses the method to Claim 12.
Geiss teaches [concepts of a] predetermined amount of time passes ([0055]).
(Gordon, FIG. 20).

Regarding Claim 24;
Scavezze in view of Gordon discloses the method to Claim 1.
Scavezze discloses a method of using a head-mounted display (HMD) to enable the display of confidential data (Abstract - Embodiments are disclosed that relate to authenticating a user of a display device... If the identified movements indicate that the user selected the augmented reality features in the predefined order, then the user is authenticated, and if the identified movements indicate that the user did not select the augmented reality features in the predefined order, then the user is not authenticated and [0032]),, the method comprising:
authenticating a user by (Abstract and [0032]):
initiating a login process ([0015] and [0032]);
moving the HMID with the user's head to facilitate the user looking at a first object (Xth object) ... (FIG. 1 and [0015] and [0019] - In the example depicted in FIG. 1, user 106 first selects virtual bowl 116, then virtual moon 118, and then the head 122 of dog 120 and [0029] – Display system 300 further may include one or more motion sensors 318 to detect movements of a user's head when the user is wearing display system 300 and [0032]-[0033] and [0035]); and 
moving the HMID with the user's head to facilitate the user looking at an Xth plus one object .... from the completion of looking at the Xth object (FIG. 1 and [0015] and [0019] - In the example depicted in FIG. 1, user 106 first selects virtual bowl 116, then virtual moon 118, and then the head 122 of dog 120 and [0029] – Display system 300 further may include one or more motion sensors 318 to detect movements of a user's head when the user is wearing display system 300 and [0032]-[0033] and [0035]); and
providing access to the confidential data in response to looking at the first object through an Nth object in a predefined order ..., (FIG. 1 and [0015] -  If user 106 selects the augmented features in the predefined order, the user may be authenticated, thereby allowing the user to access restricted resources and [0018]-[0019] - In the example depicted in FIG. 1, user 106 first selects virtual bowl 116, then virtual moon 118, and then the head 122 of dog 120 and [0029] and [0032]-[0033] - The authentication session may be initiated via any suitable input, such the user powering on the display device, requesting permission to start a program or application, requesting permission to view a web site, etc. and [0035]), wherein at least one of the N objects is a .... object positioned within a physical space ([0032]-[0033] - specific 3D real or virtual object and [0035]) 
Scavezze fails to explicitly disclose ... facilitate the user looking at a first object (Xth object) within a predefined time from the initiation of the login process; and  ... facilitate the user looking at an Xth plus one object within a predefined time from the completion of looking at the Xth object; and providing access to the confidential data in response to looking at the first object through an Nth object in a predefined order without exceeding any of the predefined times, wherein at least one of the N objects is a physical object positioned within a physical space.
However, in an analogous art, Geiss teaches ... facilitate the user looking at a first object (Xth object) within a predefined time from the initiation of the login process (Geiss, [0018] and [0056] - The user may gaze at the three pictures associated with the user in a given sequence. The processor may receive information associated with a sequence of gaze locations of the eye of the user. The processor may also receive information associated with temporal characteristics of eye movement of the user between gaze locations of the sequence of gaze locations. The temporal characteristics may include time periods elapsed between the gaze locations. The processor may determine that the sequence of gaze locations and temporal characteristics of the eye movement between the gaze locations substantially match a predetermined spatial-temporal sequence of locations associated with the content personalized to the user on the HMD, and authenticate the user); and  ... facilitate the user looking at an Xth plus one object within a predefined time from the completion of looking at the Xth object (Geiss, [0018] and [0056] - The user may gaze at the three pictures associated with the user in a given sequence. The processor may receive information associated with a sequence of gaze locations of the eye of the user. The processor may also receive information associated with temporal characteristics of eye movement of the user between gaze locations of the sequence of gaze locations. The temporal characteristics may include time periods elapsed between the gaze locations. The processor may determine that the sequence of gaze locations and temporal characteristics of the eye movement between the gaze locations substantially match a predetermined spatial-temporal sequence of locations associated with the content personalized to the user on the HMD, and authenticate the user);; and providing access to the confidential data in response to looking at the first object through an Nth object in a predefined order without exceeding any of the predefined times (Geiss, [0018] and [0056] - The user may gaze at the three pictures associated with the user in a given sequence. The processor may receive information associated with a sequence of gaze locations of the eye of the user. The processor may also receive information associated with temporal characteristics of eye movement of the user between gaze locations of the sequence of gaze locations. The temporal characteristics may include time periods elapsed between the gaze locations. The processor may determine that the sequence of gaze locations and temporal characteristics of the eye movement between the gaze locations substantially match a predetermined spatial-temporal sequence of locations associated with the content personalized to the user on the HMD, and authenticate the user).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Geiss to the user authentication on display device of Scavezze to include ... facilitate the user looking at a first object (Xth object) within a predefined time from the initiation of the login process; and  ... facilitate the user looking at an Xth plus one object within a predefined time from the completion of looking at the Xth object; and providing access to the confidential data in response to looking at the first object through an Nth object in a predefined order without exceeding any of the predefined times.
One would have been motivated to combine the teachings of Geiss to Scavezze to do so as it provides “the use of” a responsive metric to indicate familiarity with the content to the user “in order” to “for the user” to be authenticated (Geiss, [0019] and [0053]).
However, in an analogous art, Gordon teaches ...wherein at least one of the N objects is a physical object positioned within a physical space (Gordon, [0032]-[0033] - specific 3D real or virtual object and [0035]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Gordon to the user authentication on display device of Scavezze and Geiss to include wherein at least one of the N objects is a physical object positioned within a physical space.
One would have been motivated to combine the teachings of Gordon to Scavezze and Geiss to do so as it provides “the use of” a mixed reality scene for authenticating a user to provide fast and easy authentication (Gordon, [0002] and [0004] and [0030]).

Regarding Claim 25;
Scavezze in view of Geiss and Gordon discloses the method to Claim 24.
Geiss teaches [concepts of] wherein failing to complete nay of the moving steps within the prescribed time limit... ([0056]).
Gordon further teaches [concepts of] further re-initiating the login process...  (Gordon, FIG. 20).

Regarding Claim 28;
Scavezze in view of Geiss and Gordon discloses the method to Claim 24.
Scavezze further discloses further comprising displaying a password space including a plurality of pre-selected virtual objects (FIG. 1 and [0015]and [0033]).
Gordon further teaches further comprising displaying a password space including a plurality of pre-selected virtual objects (Gordon, FIG. 1 and FIG. 2 and FIG. 7 and [0030]).

Regarding Claim 31;
Scavezze in view of Geiss and Gordon discloses the method to Claim 28.
Scavezze further discloses wherein at least one of the N objects is a virtual object selected from the pre-selected virtual objects. (FIG. 1 and [0015] and [0033]).
Gordon further teaches wherein at least one of the N objects is a virtual object selected from the pre-selected virtual objects and at least one of the N objects is the physical object that is positioned within the physical space (Gordon, FIG. 1 and FIG. 2 and FIG. 7 and [0030]).

Regarding Claim 32;
Scavezze in view of Geiss and Gordon discloses the method to Claim 24.
	Scavezze further discloses wherein N is greater than or equal to three ([0019] - In the example depicted in FIG. 1, user 106 first selects virtual bowl 116, then virtual moon 118, and then the head 122 of dog 120. To determine if the user has selected the correct augmented reality features in the predefined order, the movements of user (including eye and body movements), and potentially other information (e.g. voice commands, location, and/or orientation of the user) may be detected via sensors of the display device and compared to user authentication information that links user authentication to the specific order in which the augmented reality features are to be selected)
	Gordon additionally teaches wherein N is greater than or equal to three (Gordon, [0032] - The multiple gaze targets may then be identified from gaze tracking data captured by the gaze tracking camera. For example, the gaze targets can be identified by, for example, determining locations within the scene at which the user looked for more than the threshold length of time and [0033] - In that case, the sequence of gaze operations can be represented as (x1, y1, u1+m), (x2, y2, u2+m), (x3,y3, u3+m), . . . (xn, yn, un+m) and [0057]).







Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scavezze et al. (US 2014/0125574 A1) in view of Geiss et al. (US 2015/0084864 A) and Gordon et al. (US 2017/0318019 A1) and further in view of Liu et al. (US 2015/0264031 A1)

Regarding Claim 7;
Scavezze in view of Geiss and Gordon discloses the method to Claim 1.
Geiss teaches concepts of wherein the predefined time frame (Geiss, [0053]-[0055])
Scavezze in view of Geiss and Gordon fail to explicitly disclose wherein the predefined time frame is between 10 seconds and 60 seconds.
However, in an analogous art, Liu teaches [an authentication process] wherein the predefined time frame is between 10 seconds and 60 seconds (Liu, [0047])
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Liu to the user authentication on display device of Scavezze and Geiss and Gordon to include [an authentication process] wherein the predefined time frame is between 10 seconds and 60 seconds.
One would have been motivated to combine the teachings of Liu to Scavezze and Geiss and Gordon to do so as it provides enhancement of the security of the authentication process (Liu, [0047]).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARI L SCHMIDT/Primary Examiner, Art Unit 2439